Detailed Action
Claims 21-40 are pending. 
Claims 21-40 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10805210. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims have a broader scope and thus are anticipated by the patented claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 26, 28, 31, 33, 35, and 40  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al (Pub. No.: US 2014/0086253 A1).
As per claim 21, Yong discloses a method, comprising: -	receiving, by a network node (Yong, Fig 2 for example “OVG 220”), a packet (Yong, Fig  that includes an inner header and an outer header (Yong, Fig 5, paragraph 0041, 0045, wherein the packet is an encapsulated packet and thus it has inner and outer headers  ), wherein a source address of the inner header identifies a sender address, and a destination address of the inner header identifies a recipient address (Yong, Fig 5, paragraph 0041, a packet header comprising an inner address field, the inner address field may comprise a MAC address of a remote TS that the data packet is destined to and a MAC address of the source TS that originated the data packet), and wherein a source address of the outer header identifies a tunnel endpoint associated with a transmitting network node, and a destination address of the outer header identifies a tunnel endpoint associated with the network node (Yong, Fig 6, paragraph 0041, 0043, an encapsulation header, and an outer address field. The encapsulation header may comprise a VNID and/or other encapsulation type specific information.  The outer address field may comprise IP addresses of the source and egress tunnel endpoints, and thus the outer address field may also be referred to as the tunnel header. The outer address field may comprise a source IP address and a destination IP address); -	updating, by the network node, the outer header of the packet to obtain an updated packet with an updated outer header (Yong, Fig 6, paragraph 0045, wherein for example the process of encapsulation translation from VXLAN to NVGRE which involves replacing (updating) the encapsulation header with a new encapsulation header can be the process of updating as claimed), wherein the source address of the updated outer header is updated to the tunnel endpoint associated with the network node (Yong, Fig 2, 6, paragraph 0045-0046, as shown in Fig 6 the updated outer header sources address is changed to be OVG 220 IP which is the address of the , and the destination address of the updated outer header is updated to a tunnel endpoint associated with a receiving network node (Yong, Fig 2, 6, paragraph 0045-0046, as shown in Fig 6 the updated outer header destination address is changed to be NVE 120c IP which is the address of a receiving network node); and -	routing, by the network node, the updated packet according to the updated outer header (Yong, Fig 2, 6, paragraph 0045 wherein the updated packet is forwarded to the new destination “NVE 120c” based on the encapsulation translation performed on the packet). 

As pre claim 23, claim 21 is incorporated and Yong discloses wherein the inner header is an IP address (Yong, paragraph 0066, wherein the payload may carry an Ethernet frame, an IP packet, or others).

As pre claim 26, claim 21 is incorporated and Yong discloses wherein receiving the packet comprises: receiving the packet from the transmitting network node, the transmitting network node having encapsulated the packet according to a Generating Routing Ecapsulation (GRE) tunneling protocol based on determining that a destination for the packet was reachable via a GRE tunnel (Yong, Fig 9 paragraph 0055-0056, 0066).

Claims 28, 31, 33, 35, and 40 are rejected under the same rationale as claims 21, 23, and 26. In addition, Yong teaches the network node, comprising: one or more memories; and one or more processors (Yong , Fig 18, paragraph 0069) and non-transitory computer-readable medium storing instructions (Yong , Fig 18, paragraph 0007, claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (Pub. No.: US 2014/0086253 A1) in view of Sturniolo (Pub. No.: US 2003/0182431).
As pre claim 24, claim 21 is incorporated and Yong discloses wherein the inner header is encapsulated by a Generic Routing Encapsulation (GRE) header (Yong, paragraph 0037, 0066). Yong does not explicitly disclose that the GRE header is encapsulated by an Encapsulating Security Payload (ESP) header that provides encryption. However, using ESP is well known in the art. For example Sturniolo teaches using Encapsulating Security Payload (ESP) header that provides encryption (Sturniolo, paragraph 0037-0041).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Yong so that EPS is used as claimed because this would have provided a way to secure communication by encrypting the data.

Claims 38 is rejected under the same rationale as claim 24. 

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (Pub. No.: US 2014/0086253 A1) in view of Oeder (Pub. No.: US 2019/0230201).
 the packet is encrypted, and 4PATENT Continuation of U.S. Patent Application No. 16/577,538 Attorney Docket No. 0023-1011 C1wherein the method further comprises: decrypting the packet to identify the recipient address. However, decrypting packets to identify the target address is well known in the art. For example Oeder teaches using the packet is encrypted, and 4PATENT Continuation of U.S. Patent Application No. 16/577,538 Attorney Docket No. 0023-1011 C1wherein the method further comprises: decrypting the packet to identify the recipient address (Oeder, paragraph 0068-0069).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Yong so that packets are encrypted and decrypted as claimed because this would have provided a way to secure communication.

Claims 34 is rejected under the same rationale as claim 27. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454